               Case 2:20-cv-00478-RSM Document 9 Filed 05/27/20 Page 1 of 1



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   WILLIAM H. SAFFO,

 9                              Plaintiff,                  CASE NO. 2:20-cv-00478-RSM-BAT

10           v.                                             ORDER DISMISSING CASE

11   KING COUNTY JAIL, et al.,

12                              Defendant.

13

14          Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,

15   United States Magistrate Judge, any objections or responses to that, and the remaining record,

16   the Court finds and ORDERS:

17          (1)     The Court ADOPTS the Report and Recommendation.

18          (2)     The case is dismissed with prejudice.

19          (3)     The Clerk is directed to send copies of this Order to the parties.

20          Dated this 27th day of May, 2020.

21

22                                                 A
                                                   RICARDO S. MARTINEZ
23                                                 CHIEF UNITED STATES DISTRICT JUDGE




     ORDER DISMISSING CASE - 1
